IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 13 MM 2016
                                         :
                   Respondent            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
KEITH E. FULMER,                         :
                                         :
                   Petitioner            :

                                     ORDER


PER CURIAM

      AND NOW, this 23rd day of March, 2016, the Application for Relief to Exceed

Word Limit is DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.